 HERMAN'S, DIV. OFHerman's,Divisionof W. R. Grace & Co.and RetailClerksUnion,Local1371chartered by RetailClerksInternational Association,AFL-CIO. Case22-CA-5797June 4, 1975SUPPLEMENTALDECISION ANDORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn February 21, 1975, the National Labor Rela-tionsBoard issued a Decision and Order in theabove-entitled proceeding,' fmding,inter alia,thatRespondent violated Section 8(a)(3), (4), and (1) ofthe National Labor Relations Act, as `amended, bydisc riminatorily selecting for layoff and by laying offemployee Lorraine Newton because of her unionactivities and because of her subpenaed presence andher foreseen and actual testimony as a union witnessat a National Labor Relations Board representationhearing. The Board ordered Newton reinstated "toher former job or, if that job no longer exists, to asubstantially equivalent position, without prejudiceto her seniority or other rights and privileges, in theski department of the Trenton, New Jersey, storeduring the 1974-1975 ski department season."1216 NLRB No. 118.W. R. GRACE & CO.233Subsequently, the General Counsel filed a motionfor clarification of the Board's Order inasmuch as the1974-75 ski season was virtually over at the time theBoard's Order issued, and it was not clear whetherthe Board intended, in light of the fact that Newtonhad worked for the Respondent in previous skiseasons since 1969, to provide for her reinstatementto her former job in succeeding ski seasons as well.The General Counsel's motion is unopposed.The Board, having determined that clarification ofitsprevious Order is warranted, hereby enters anamended order with respect to the reinstatement ofNewton.AMENDED ORDERIt is hereby ordered that the Board's Order in thisproceeding be, and it hereby is, amended bysubstituting the following for paragraph 2(a) of theOrder:"(a) Offer to Lorraine Newton reinstatement to herformer job or, if that job no longer exists, to asubstantially equivalent position, without prejudiceto her seniority or other rights and privileges, in theski department of the Trenton, New Jersey, storeduring the 1974-75 ski season, land if that season haspassed make such offer at the commencement of the1975-76 ski season, or at the commencement of thefirst ski season following compliance with or enforce-ment of this Order.218 NLRB No. 35